FILED

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF MONTANA MAY 2 1 2013
BILLINGS DIVISION Ort US Batt Cou
Billings °
SHAWN ABEL, individually and on ) Case No. 1:18-CV-00166-BLG-SPW
behalf of similarly situated persons, )
)
Plaintiff, )
) ORDER GRANTING JOINT
VS. ) MOTION TO STAY
) LITIGATION PENDING
AUSTYN SPENCER ENTERPRISES, ) MEDIATION
LLC, BLUE SKY PIZZA, LLC and )
RHETT HIGHTOWER, )
)
Defendants. )

 

Upon the parties’ Joint Status Report and Motion to Stay Litigation Pending
Mediation (Doc. 21) for purposes of pursuing settlement, and for good cause
appearing,

IT IS HEREBY ORDERED that this litigation is STAYED for seventy-five
(75) days through August 5, 2019.

IT IS FURTHER ORDERED that all further stipulations and agreements
between the parties set forth in the Joint Motion to Stay Litigation Pending
Mediation are APPROVED and ORDERED that the parties shall adhere thereto,

subject to further order of the Court.

yet
DATED this _/*. day of May, 2019.
"A Pt ten.

“SUSAN P. WATTERS
United States District Judge
